Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
A great many questions were raised in the argument upon this record, but the simple proposition on which the case must be decided, makes it unnecessary to review them seriatim.
The action is for the' recovery of land, upon a claim of title based upon prior uninterrupted possession for several years. We have always determined that possession is prima facie evidence of title, and this principle is firmly fixed in all common law jurisprudence. That its efficacy has been impaired by modifications and conditions, by some Judges, *70in other countries, is clearly manifested by the decisions But, unlike these, I see no reason to depart from the strictest simplicity and directness in the application of the [70] rule. If we should do * otherwise, we tend to destroy its value, and introduce perplexity and uncertainty, which must lead to endless and difficult refinements.
' The question in this case was, then, properly left to the jury by the District Judge, as to the possession and the identity of the land, and upon the evidence, it was clearly the duty of the Court to refuse the nonsuit.
To the shape of the verdict, to the mode of entering judgment, and to the decisions and charges of the Court, there are many exceptions, none of which, I conceive, are founded in sufficient good reason to require a separate consideration.
The injunction is a merely remedial process, and where the party obtaining it has also obtained judgment upon his cause, thus establishing the right to the main relief applied for, we will not revise the propriety of granting the writ.
Judgment affirmed.